DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 6-9, 11, 13, 16 and 18 were amended to change “control system” to “control apparatus”. In response, the previous objection to the specification is withdrawn. 
Claims 1, 3, 6-9, 11, 13, 16 and 18 were amended to change “control system” to “control apparatus”. In response, the previous rejection under 35 U.S.C. 112(b) is withdrawn. 
Claims 13-15 were amended to change “plant growing apparatus” to “plant growing system”. In response, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
The term “desired” was deleted from claims 8 and 16. In response, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
In the Office Action mailed 1/31/2022, claim 21 was rejected under 35 U.S.C. §101 because the claimed invention was directed to an abstract idea without significantly more. Claim 21 has been amended to recite, “by the control apparatus, controlling the [[a]] first plant growing zone…” which now excludes a human from performing the control of the plant growing zones. In addition, the control apparatus is identified in the specification as a micro-controller and regulators (microcontrollers 220, regulators 250, i.e. specification paragraph 23 “regulators 250 of the control apparatus 124… control given environmental conditions”; specification paragraph 25 “microcontrollers 220 to control regulators 250 based on the environmental conditions”).
In response to the amendment, the previous rejection of claim 21 under 35 U.S.C. §101 is withdrawn. 
The previous rejection of claims 22-23 and 25 under 35 U.S.C. §101 are also withdrawn for the same rationale.
 The amendments for independent claims 1 and 21, filed 5/31/2022 have invoked 35 U.S.C. 112(f) and new rejections under 35 U.S.C. 112(b).
The claim amendment to claim 21, filed 5/31/2022 has introduced a new rejection under 35  U.S.C. 112(a).

Response to Arguments
Claims 2, 6-9, 11-14, 16, 18 and 20 were rejected under 35 U.S.C. 112(b) in the Action dated 1/31/2022.
In response to Applicant’s argument that “the claims are directed to a system and the language in claims 3, 6-9, 11-14, 16, 18, and 20 is to how the system operates”, the rejection under 35 U.S.C. 112(b) is withdrawn. 

Claims 2 and 4 were rejected under 35 U.S.C. 112(b) in the Action dated 1/31/2022. 
In response to the Applicant’s argument that “claims 2 and 4 include all the limitations of claim 1, and are not unclear merely by virtue of their dependency on claim 1”, claims 2 and 4 were rejected under 35 U.S.C. 112(b) for being dependent on rejected base claim 1. The rejection under 35 U.S.C. 112(b) is maintained. 

Claims 1, 3-4, 6-9, 18, 20-22, and 25 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US Pub No 2016/0000021 A1) in the Action dated 1/31/2022.
The Applicant’s argument that in Sugimoto, “the control screen is operated by a user who provides ‘control instructions’ to the cultivation apparatus”, is not commensurate with the scope of claim. Claim 1 is silent regarding a user and a user interface. The claim, under its broadest reasonable interpretation in light of the specification, may allow a user to provide some level of control instruction.
The specification recites throughout that “a user” provides control instructions through communication interface 126. For example: 
“The plant growing system 100 may be accessible through a user interface… the user interface may allow users to view and input information… as well as to control aspects of the plant growing system 100” (specification para 18); 
“A user wishing to grow a plurality of types of plant in the appliance 120 may input data indicating plant type characteristics of the plurality of plant types using the desired harvesting schedule input options provided in the user interface” (specification para 27); 
“The user may be required to perform actions in order to ensure that the correct subset is placed in each of the plant growing zones for a given time period” (specification para 36); and 
“The user may be presented with the proposed growth plan through the user interface after having input data using the desired harvesting schedule input options. If the user accepts the proposed growth plan, the server 140 may proceed to step 340 of method 300 in order to control the appliance 120. On the other hand, if the user does not accept the proposed growth plan, the user may, for example, be given the option to input new data indicating plant type characteristics of the plurality of plant types using the desired harvesting schedule input options provided in the user interface. The user may then be presented with a new proposed growth plan through the user interface after having input the new data, which the user can accept to proceed to step 340 of method 300” (specification para 37). 

	Additionally, the Applicant takes the position that Sugimoto does not disclose plant growing zones suitable for growing two (or more) different types of plants at the same time. The Examiner respectfully disagrees. As seen in Sugimoto Fig 1, there are two rows of cultivation cells: a top row with cells 340a-c (each cell appears to have a different type of plant) and a bottom row with cells 340d-f (each cell appears to have a different type of plant). It is interpreted that the top row with cells 340a-c is a first plant growing zone and the bottom row with cells 340d-f is a second plant growing zone. 
	
In response to applicant's argument that it does not appear that Sugimoto generates any sort of growth plan at all, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In Sugimoto, the control apparatus (portable communication terminal 200) which is defined as a smart phone in para 0120, would be capable of performing the intended use limitation of generating a growth plan. 

Applicant's arguments have been fully considered but they are not persuasive. The previous rejection of claims 1, 3-4, 6-9, 18, 20-22, under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US Pub No 2016/0000021 A1) is maintained. 

Claim 2, as best understood, was rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2016/0000021 A1) in view of Kaiser (US Patent No 4,916,642) in the Action dated 1/31/2022. 
Claims 11-14, 16 and 23, as best understood, were rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2016/0000021 A1) in view of Oglevee et al (US Patent No 4,858,377) in the Action dated 1/31/2022. 
Claim 15, as best understood, was rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2016/0000021 A1) in view of Oglevee et al (US Patent No 4,858,377) and Kaiser (US Patent No 4,916,642) in the Action dated 1/31/2022.
In the Remarks filed 5/31/2022, the Applicant takes the position that the disclosures of Sugimoto, Oglevee and Kaiser do not teach providing a system which determines optimal environmental conditions for growing multiple plants together in the same growing zones. 
The Applicant’s argument that that Sugimoto, Oglevee, and Kaiser require a user to input conditions for the systems to operate, is not commensurate with the scope of claim because claim 1 is silent regarding a user and a user interface. Therefore, the claims under their broadest reasonable interpretation in light of the specification, may allow a user to provide at least in part some “control instructions”. 
Additionally, Applicant takes the position that Sugimoto, Olgevee, and Kaiser do not disclose plant growing zones suitable for growing two (or more) different types of plants at the same time. The Examiner respectfully disagrees. As seen in Sugimoto Fig 1, there are two rows of cultivation cells: a top row with cells 340a-c (each cell appears to have a different type of plant) and a bottom row with cells 340d-f (each cell appears to have a different type of plant). It is interpreted that the top row with cells 340a-c is a first plant growing zone and the bottom row with cells 340d-f is a second plant growing zone. 
Applicant's arguments have been fully considered but they are not persuasive and previous rejections under 35 U.S.C. 103 are maintained. 

Drawings
The drawings are objected to because Fig 1 contains both “communication interface 126” and “communication interface 142”. It is unclear if the aforementioned “communication interfaces” are intended to be the same part. It is interpreted that the plant growing apparatus and the server each contain a distinct communication interface. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “control apparatus” in claims 1 and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant application, the corresponding structure associated with the “control apparatus” are the regulators and the microcontroller controlling the regulators (regulators can be LEDs, pumps, actuators that adjust temperature, humidity, and plant position  as described in specification paragraphs 23-25). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-16, 18, 20-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “wherein the control apparatus is programmed to: using the input data…” (ln 8-32). 
The specification recites throughout that “a user” provides control instructions through communication interface 126. For example: 
“The plant growing system 100 may be accessible through a user interface… the user interface may allow users to view and input information… as well as to control aspects of the plant growing system 100” (specification para 18); 
“A user wishing to grow a plurality of types of plant in the appliance 120 may input data indicating plant type characteristics of the plurality of plant types using the desired harvesting schedule input options provided in the user interface” (specification para 27); 
“The user may be required to perform actions in order to ensure that the correct subset is placed in each of the plant growing zones for a given time period” (specification para 36); and 
“The user may be presented with the proposed growth plan through the user interface after having input data using the desired harvesting schedule input options. If the user accepts the proposed growth plan, the server 140 may proceed to step 340 of method 300 in order to control the appliance 120. On the other hand, if the user does not accept the proposed growth plan, the user may, for example, be given the option to input new data indicating plant type characteristics of the plurality of plant types using the desired harvesting schedule input options provided in the user interface. The user may then be presented with a new proposed growth plan through the user interface after having input the new data, which the user can accept to proceed to step 340 of method 300” (specification para 37). 
A claim “may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”. MPEP 2173.03. 
For the purposes of examination on the merits, it is interpreted that a user interface for a user to provide control instructions to the plant growing system may be present. 
Claim 4 recites the limitation “and optionally the control apparatus comprises one or more environmental condition sensors configured to detect one or more environmental conditions in the plurality of plant growing zones” which renders the claim indefinite because it is unclear whether the limitation following “and optionally” is part of the claimed invention. For purposes of examination on the merits, it is interpreted that the control apparatus comprises one or more environmental condition sensors that are capable of detecting one or more environmental conditions in the plurality of plant growing zones. 
Claim 16 recites the limitation “and optionally a third function term is appended to the first and second function terms…” which renders the claim indefinite because it is unclear whether the limitation following “and optionally” is part of the claimed invention. For purposes of examination on the merits, it is interpreted that a third function term is appended to the first and second function terms. 
Claims 2-4, 6-9, 11-16, 18, and 20 are rejected for being dependent on a rejected base claim. 
Claim 21 recites the limitation “by the control apparatus, receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus”. 
The specification recites throughout that a receiver (communication interface 126, Fig 1-2) is what carries out the limitation “receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus” rather than the control apparatus (“communication interface may be configured to receive data” per specification para 15; “communication interface 126 may be configured to receive data from the server 140” per specification para 25; and “a receiver configured to receive input data” per claim 1).
A claim “may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”. MPEP 2173.03.
For the purposes of examination on the merits, it is interpreted that the receiver receives the aforementioned input data. 
Claim 23 recites the limitation “and optionally by the computer program, performing a third step of altering the second set of combinations to generate a third set of combinations…” which renders the claim indefinite because it is unclear whether the limitation following “and optionally” is part of the claimed invention. For purposes of examination on the merits, it is interpreted that the third step is performed.  
Claims 22-23 and 25 are rejected for being dependent on a rejected base claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 recites the following limitation, “receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus”. In the specification, the corresponding structure for the “control apparatus” is not disclosed as carrying out “receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus”. As a result, claim 21 is rejected under 35 U.S.C 112(a).
Claims 22-23 and 25 are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9, 18, 20-22 and 25, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US Pub No 2016/0000021 A1). 
Regarding claim 1, Sugimoto discloses a plant growing system (cultivation system 100), comprising: 
a plurality of plant growing zones (in each cultivation apparatus 300 cultivation cells 340a-c in the top row form one plant growing zone and cultivation cells 340d-f in the bottom row form a second plant growing zone; Fig 4); 
a control apparatus (portable communication terminal 200; Figs 1-3 and 6 defined as a smart phone in para 0120) capable of controlling one or more environmental conditions (portable communication terminal apparatus 200 controls the environmental control apparatuses 350a-f in each cultivation cell; para 123) in each of the plurality of plant growing zones (Figs 1-4, and 6); 
and a receiver (display screen 210) capable of receiving input data indicating plant type characteristics of a plurality of plant types to be grown in a plant growing apparatus (para 168-169). 
In Sugimoto, the control apparatus (portable communication terminal 200) which is defined as a smart phone in para 0120, is capable of performing the following intended use limitations:
using the input data, perform a first determination to determine, for a first time period, a first set of environmental conditions and plants suitable for those conditions from a first subset of the plurality of plant types, for placement of those plants in a first plant growing zone, and a second set of environmental conditions and plants suitable for those conditions from a second subset of the plurality of plant types, for placement of those plants in a second plant growing zone, the first and second subsets being based at least in part on the input data; 
control the first plant growing zone of the plurality of plant growing zones according to the first set of environmental conditions during the first time period (Fig 11; para 0180-0183); 
control the second plant growing zone of the plurality of plant growing zones according to the second set of environmental conditions during the first time period (Fig 11; para 0180-0183); 
using the input data, perform a second determination to determine, for a second time period, a third set of environmental conditions and plants suitable for those conditions from a third subset of the plurality of plant types, for placement of those plants in the first plant growing zone, and a fourth set of environmental conditions and plants suitable for those conditions from a fourth subset of the plurality of plant types, for placement of those plants in the second plant growing zone, the third and fourth subsets being based at least in part on the input data; 
control the first plant growing zone according to the third set of environmental conditions during the second time period (Fig 11; para 0180-0183);
and control the second plant growing zone according to the fourth set of environmental conditions during the second time period (Fig 11; para 0180-0183).

Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In Sugimoto, the control apparatus (portable communication terminal 200) which is defined as a smart phone in para 0120, is capable of performing intended use limitations of claim 1. 

Regarding claim 3, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. 
Sugimoto further discloses comprising a database (cloud 500; para 166) for data associating plant type characteristics with corresponding environmental characteristics for growing the respective plant type, 
wherein the control apparatus (portable communication terminal 200; Figs 1-3) has access to the database (cloud 500) to retrieve environmental characteristics corresponding to the plurality of plant types, and during use the first and second determinations are based on the retrieved environmental characteristics (para 0048-49 and para 0166-0168).
Regarding claim 4, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. 
Sugimoto further discloses wherein the one or more environmental conditions comprise a electromagnetic radiation characteristic, a carbon dioxide level, a humidity level, a temperature, an amount of airflow, a moisture level of a plant growth medium, a pH of a growth medium, a nutrient level of a plant growth medium and/or a size of a plant growing zone (heaters humidification apparatus, dehumidification apparatuses and the like; para 137), and wherein the control apparatus (portable communication terminal 200; Figs 1-3) comprises one or more environmental condition sensors (imaging apparatuses 330; para 1666) capable of detecting one or more environmental conditions in the plurality of plant growing zones (cultivation cells 340a-f).
Regarding claim 6, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. 
In Sugimoto, the control apparatus (portable communication terminal 200) which is defined as a smart phone in para 0120, is capable of performing the following intended use limitation: wherein the first, second, third and fourth subsets from the plurality of plant types are based at least in part on the input data (portable communication terminal 200 has software that can allow direct control of the cultivation apparatus; para 0120). 
Regarding claim 7, Sugimoto discloses the plant growing system according to claim 6 as previously discussed. 
In Sugimoto, the control apparatus (portable communication terminal 200) which is defined as a smart phone in para 0120, is capable of performing the following intended use limitation: generate a growth plan of a set of combinations of plants from the subsets of plant types and corresponding environmental conditions and placement of plants for respective time periods, including the first, second, third and fourth subsets of plant types and first, second, third, and fourth sets of environmental conditions and placement of plants in the first and second plant growing zones (para 166-169).
Regarding claim 8, Sugimoto discloses the plant growing system according to claim 7 as previously discussed. 
In Sugimoto, the control apparatus (portable communication terminal 200) which is defined as a smart phone in para 0120, is capable of performing the following intended use limitation: wherein the set of combinations is based on one or more characteristics of the growth plan (166-169), the one or more characteristics relating to at least one of an expected yield of the plurality of plant types, a number of time periods in  which plants are to be introduced to the apparatus, and a number of times plants are to be moved between plant growing zones (para 166-169). 
Regarding claim 9, Sugimoto discloses the plant growing system according to claim 8 as previously discussed. 
In Sugimoto, the control apparatus (portable communication terminal 200) which is defined as a smart phone in para 0120, is capable of performing the following intended use limitation: wherein the set of combinations is based on a sequential process wherein a first set of combinations is based on a first one of the one or more characteristics; the first set of combinations altered to generate a second set of combinations which is based on a second one of the one or more characteristics and a predefined constraint relating to the first one of the one or more characteristics (Fig 6 and Fig 11). 
Regarding claim 18, Sugimoto discloses the plant growing system according to claim 8 as previously discussed. 
Sugimoto further discloses wherein the control apparatus is programmed to perform image processing on image data received from the one or more cameras (imaging apparatus 320) to determine a condition of one or more of the plurality of plants, and to update the growth plan on the basis of the determined condition (para 166-169). 
Regarding claim 20, Sugimoto discloses the plant growing system of claim 1 as previously discussed. 
Sugimoto further discloses wherein the plant growing apparatus (300, Fig 4) comprises a communication interface (display screen 210) capable of receiving data indicating instructions to be carried out by the control apparatus (portable communication terminal 200), wherein the instructions specifying, for a first time period, a first and second set of environmental conditions and placement of plants for respective first and second subsets of the plurality of plants from the subsets of plant types, and for a second time period, a third and fourth set of environmental conditions and placement of plants for respective third and fourth subsets of the plurality of plants from the subsets of plant types (para 0006, 0010, 0048-0049, 0066-0067, 0084, 0140, 0145, 0159, 0162).
Regarding claim 21, Sugimoto discloses a method (cultivation control method; para 0066) to control a plant growing apparatus (cultivation apparatus 300) capable of growing a plurality of plant types, the plant growing apparatus (cultivation apparatus 300) comprising a plurality of plant growing zones (340a-c make up a first plant growing zone, 340d-f make up a second plant growing zone; Fig 4) and a control apparatus (portable communication terminal 200; Figs 1-3).
Sugimoto further discloses the method comprising: 
by the receiver (display screen 210, para 119) receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus (Figs 1 and 4 shows six different types of plants growing in cultivation apparatus 300); 
by the control apparatus (portable communication terminal 200) and using the input data, determining, for a first time period, a first set of environmental conditions and plants suitable for those conditions from a first subset of the plurality of plant types, for placement of those plants in a first plant growing zone (three different plants grown in top row of cultivation apparatus), and a second set of environmental conditions and plants suitable for those conditions from a second subset of the plurality of plant types, for placement of those plants in a second plant growing zone (para 0006, 0010, 0048-0049, 0084); 
by the control apparatus, controlling the first plant growing zone of the plurality of plant growing zones according to the first set of environmental conditions during the first time period; by the control apparatus, controlling the second plant growing zone of the plurality of plant growing zones according to the second set of environmental conditions during the first time period (para 0006, 0010, 0048-0049, 0084); 
by the control apparatus and using the input data, determining, for a second time period, a third set of environmental conditions and plants suitable for those conditions from a third subset of the plurality of plant types, for placement of those plants in the first plant growing zone and a fourth set of environmental conditions and plants suitable for those conditions from a fourth subset of the plurality of plant types, for placement of those plants in the second plant growing zone (para 0006, 0010, 0048-0049, 0084); 
by the control apparatus, controlling the first plant growing zone according to the third set of environmental conditions during the second time period (para 0006, 0010, 0048-0049, 0084); 
and by the control apparatus, controlling the second plant growing zone according to the fourth set of environmental conditions during the second time period (para 0006, 0010, 0048-0049, 0084).
Regarding claim 22, Sugimoto discloses the method according to claim 21 as previously discussed. 
Sugimoto further discloses comprising by a computer program, generating a growth plan (para 0166-0173) identifying a set of combinations of plants from the subsets of plant types and corresponding environmental conditions for respective time periods, including the first, second, third and fourth subsets of plant types and first, second, third and fourth sizes of environmental conditions for placement of plants in the first and second plant growing zones, based at least in part on the input data (para 0173). 
Regarding claim 25, Sugimoto discloses the method according to claim 21 as previously discussed. 
Sugimoto further discloses further comprising a computer program including computer-readable instructions executable to perform said method comprising: 
by the computer program (para 0166-0167, 0191), receiving input data indicating characteristics of a plurality of plant types to be grown in the plant growing apparatus; 
by the computer program, generating a growth plan indicating, for said first time period, said first set and said second set of environmental conditions and plants suitable for those conditions from respective first and second subsets of the plurality of plant types, for placement of those plants respectively in first and second plant growing zones, and for said second time period, said third set and said fourth set of environmental conditions and plants suitable for those conditions from respective third and fourth subsets of the plurality of plant types, for placement of those plants in the first and second plant growing zones (variety of plant types as seen in Fig 4; para 0125,-0132, 0140, 0133-135, 0142-0145); 
and the computer program transmitting data according to the growth plan to the plant growing apparatus (para 0125-0132, 0140, 0133-0135, 0142-0145), the transmitted data comprising instructions for the plant growing control apparatus to in use: 
control said first plant growing zone of the plurality plant growing zones according to the first set of environmental conditions during the first time period (para 0125-0132, 0140, 0133-0135, 0142-0145); 
control said second plant growing zone of the plurality of plant growing zones according to the second set of environmental conditions during the first time period (para 0125-0132, 0140, 0133-0135, 0142-0145); 
control the first plant growing zone of the plurality plant growing zones according to the third set of environmental conditions during the second time period (para 0125-0132, 0140, 0133-0135, 0142-0145); 	
and control the second plant growing zone of the plurality of plant growing zones according to the fourth set of environmental conditions during the second time period (para 0125-0132, 0140, 0133-0135, 0142-0145).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2016/0000021 A1) in view of Kaiser (US Patent No 4,916,642). 
Regarding claim 2, Sugimoto discloses the plant growing system according to claim 1 as previously discussed. 
Sugimoto does not explicitly disclose wherein the first and/or second determination is performed using linear programming, integer programming, a Tabu search algorithm and/or genetic algorithm. 
Kaiser discloses a plant growing system (environmental control system for use in a green house as described in col 1, lines 20-25) (analogous art).
Kaiser further discloses first determination and/or second determination performed using linear programming, integer programming, Tabu search algorithm and/or genetic algorithm (programmable control element; col 3, ln 34-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto by implementing the control elements as taught by Kaiser in order to “maintain a selected temperature and humidity range (col 2, ln 18-25).  

Claims 11-14, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US Pub No 2016/0000021 A1) as applied to claim 8 above, and further in view of Oglevee et al. (US Patent No 4,858,377).
Regarding claim 11, Sugimoto discloses the plant growing system according to claim 8 as previously discussed. 
Oglevee discloses a system for controlling environmental conditions including irrigation or misting in a greenhouse with multiple growing zones. Oglevee discloses a control system (microcomputer with associated input/output boards; col 4, ln 35), which is capable of performing the intended use limitation:
wherein the set of combinations is based on a first set of combinations based on the expected yield of the plurality of plant types and a first function indicating a total shortfall in a total expected yield with respect to a total desired yield to determine the total expected yield, wherein a first value of the first function is minimized, the first set of combinations altered to generate a second set of combinations based on the number of time periods in which plants are to be introduced to the apparatus and a second function indicating the number of time periods, with a predefined constraint relating to the total expected yield, to determine the respective time periods in which each plant is to be introduced to the apparatus, wherein a second value of the second function is minimized (col 2, ln 32-38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto by implementing the control system (microcomputer with associated I/O boards) as taught by Oglevee. This would be done “to control growth and plant health conditions directly at the growing bed or plant level” (col 1, ln 23-28) and “to provide a fully automated greenhouse environment with the ability to monitor and control all applicable conditions” (col 2, ln 35-40).
Regarding claim 12, the combination discloses the plant growing system according to claim 11 as previously discussed.
In Oglevee, the control apparatus (microcomputer with associated input/output boards; col 4, ln 35), is capable of performing the following intended use limitation: 
wherein the first function is: 
    PNG
    media_image1.png
    22
    217
    media_image1.png
    Greyscale
, wherein p is a plant belonging to the set plants which comprises all plants of all plant types indicated by the input data, d is a day belonging to the set Days which comprises all days over which the growth plan is to be implemented, the parameter wp represents the relative importance value of the plant p, and shortfallpd represents a shortfall of an expected yield of plant p on day d with respect to a desired yield of that plant on that day; and the second function is 
    PNG
    media_image2.png
    26
    91
    media_image2.png
    Greyscale
 wherein, the parameter sowd has a value of 1 if the day d is a day corresponding to a time period in which plants are to be introduced to the plant growing system and 0 otherwise (col 7 – col 8). 
Regarding claim 13, the combination discloses the plant growing system according to claim 11 as previously discussed.
In Oglevee, the control apparatus (microcomputer with associated input/output boards; col 4, ln 35), is capable of performing the following intended use limitation: 
wherein the second set of combinations altered to generate a third set of combinations based on the number of times plants are to be moved between plant growing zones and a third function of indicating the number of times plants are to be moved between plant growing zones based on the total expected yield and the time periods wherein a value of the third function is minimized (col 7-8).

Regarding claim 14, the combination discloses the plant growing system according to claim 13 as previously discussed.
In Oglevee, the control apparatus (microcomputer with associated input/output boards; col 4, ln 35), is capable of performing the following intended use limitation: 
Wherein the third function is 
    PNG
    media_image3.png
    20
    217
    media_image3.png
    Greyscale
 wherein p is a plant in the set explants which comprises all plants forming a part of the total expected yield, zp,d represents the plant growing zone assigned to plant p on day d, and the function 
    PNG
    media_image4.png
    25
    95
    media_image4.png
    Greyscale
has the value of 1 if zp,d does not equal zp,d-1 and 1 otherwise (col 7-8). 
Regarding claim 16, Sugimoto discloses the plant growing system according to claim 8 as previously discussed.
In Oglevee, the control apparatus (microcomputer with associated input/output boards; col 4, ln 35), is capable of performing the following intended use limitation: 
Wherein the set of combinations is based on a function comprising a first and second function term appended together, wherein the value of the function is minimized, wherein the first function term indicates a total shortfall in a total expected yield with respect to another total yield; and the second function term indicates the number of time periods in which plants are to be introduced to the apparatus 
and optionally a third function term is appended to the first and second function terms wherein the third function term indicates the number of times plants are to be moved between plant growing zones. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto by implementing the control system (microcomputer with associated I/O boards) as taught by Oglevee. This would be done “to control growth and plant health conditions directly at the growing bed or plant level” (col 1, ln 23-28) and “to provide a fully automated greenhouse environment with the ability to monitor and control all applicable conditions” (col 2, ln 35-40).
Regarding claim 23, Sugimoto discloses the plant growing system according to claim 22 as previously discussed.
Oglevee discloses a system for controlling environmental conditions including irrigation or misting in a greenhouse with multiple growing zones. In Oglevee, the control apparatus (microcomputer with associated input/output boards; col 4, ln 35), is capable of performing the following intended use limitation: 
selecting the set of combination based on sequential process comprising multiple steps, including by the computer program, performing a first step of selecting a fist set of combinations on the basis of an expected yield of the plurality of plant types by minimizing a value of a first function indicating a total shortfall in a total expected yield (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7-col 8); 
by the computer program, performing a second step of altering the first set of combinations to generate a second set of combinations on the basis of a number of rime periods in which plants are to be introduced to the apparatus by minimizing a value of a second function indicating the number of time periods, with a predefined constraint relating to the total expected yield, to determine the respective time periods in which each plant is to be introduced to the apparatus (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7-col 8), 
and optionally by the computer program, performing a third step of altering the second set of combinations to generate a third set of combinations on the basis of a number of times plants are to be moved between plant growing zones by minimizing a value of a third function indicating the number of times plants are to be moved between plant growing zones based on the total expected yield from the first step and the time periods from the second step (task for establishing a time interval between supply of water based upon the gathered data (abstract) and col 7-col 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto by implementing the control system (microcomputer with associated I/O boards) as taught by Oglevee. This would be done “to control growth and plant health conditions directly at the growing bed or plant level” (col 1, ln 23-28) and “to provide a fully automated greenhouse environment with the ability to monitor and control all applicable conditions” (col 2, ln 35-40).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US Patent No 4,916,642 A1) in view of Oglevee et al. (US Patent No 4,858,377) as applied to claim 11 above, and further in view of Kaiser (US Patent No 4,916,642). 
Regarding claim 15, the combination discloses the plant growing system according to claim 11 as previously discussed.
Sugimoto does not explicitly disclose wherein the first and/or second determination is performed using linear programming, integer programming, a Tabu search algorithm and/or genetic algorithm. 
Kaiser discloses a plant growing system (environmental control system for use in a greenhouse as described in col 1, lines 20-25) (analogous art).
Kaiser further discloses first determination and/or second determination performed using linear programming, integer programming, Tabu search algorithm and/or genetic algorithm (programmable control element; col 3, ln 34-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugimoto by implementing the control elements as taught by Kaiser in order to “maintain a selected temperature and humidity range (col 2, ln 18-25).  

Conclusion
The Examiner acknowledges the Applicant’s request for a telephone interview if further amendments are required. The examiner believes an interview would be best served after the Applicant has had a chance to review new grounds of rejection under 35 U.S.C. 112(f) and 35 U.S.C. 112(a). The Applicant is invited to call the Examiner to schedule an interview if desired. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644